NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

ANTHONY GRANT,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                             Case No. 2D17-3606
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 31, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Philip J. Federico,
Judge.

Anthony M. Grant, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Sonya Roebuck
Horbelt, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.

              Affirmed. See Grant v. State, 193 So. 3d 893 (Fla. 2d DCA 2016) (table

decision); Harris v. State, 777 So. 2d 994 (Fla. 2d DCA 2000).



CASANUEVA, CRENSHAW, and BLACK, JJ., Concur.